t c summary opinion united_states tax_court paul michael gritz and janice lee gritz petitioners v commissioner of internal revenue respondent docket no 26577-09s filed date paul michael gritz pro_se beth a nunnink for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to deductions claimed on schedule a itemized_deductions greater than those respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california petitioners timely filed their federal_income_tax return on schedule a petitioners claimed total itemized_deductions of dollar_figure of that amount petitioners claimed dollar_figure in job expense deductions and certain miscellaneous deductions specifically petitioners claimed deductions of dollar_figure for tax preparation fees which respondent allowed dollar_figure for attorney’s and accountant’s fees and dollar_figure for unreimbursed employee_expenses the parties stipulate that petitioners are not entitled to deduct the dollar_figure in attorney’s and accountant’s fees 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure which were claimed in error at trial petitioners acknowledged that dollar_figure of their claimed unreimbursed employee expense deductions were in error however petitioners contend that they are still entitled to deduct dollar_figure and dollar_figure in expenses claimed on petitioner husband’s and petitioner wife’s form sec_2106 employee business_expenses respectively mr gritz claimed a deduction of dollar_figure for vehicle expenses using the standard mileage rate and dollar_figure in miscellaneous business_expenses on form_2106 on her form_2106 mrs gritz claimed a deduction of dollar_figure in unreimbursed business_expenses during mr gritz was a pilot and mrs gritz was an elementary_school teacher mr gritz was employed by sunset aviation sunset which maintained airfields throughout the bay area of california in petitioners lived in sacramento california which sunset considered to be part of the bay area mr gritz could be assigned to fly out of any of sunset’s airfields sunset reimbursed mr gritz for mileage expenses he incurred for travel between sunset’s airfields therefore petitioners’ reported vehicle mileage expenses relate only to the mileage expenses mr gritz incurred while traveling between his home and sunset’s bay area airfields 2petitioners reported dollar_figure in unreimbursed employee_expenses on schedule a however on forms 2106-ez unreimbursed employee business_expenses petitioners reported total expenses of only dollar_figure in order to substantiate mr gritz’s mileage expenses for petitioners provided a handwritten mileage worksheet and mr gritz’s flight log for date the mileage worksheet indicates the number of miles mr gritz drove to and from airfields during the worksheet does not specify a business location the date flight log indicates that mr gritz had flown days during the month the mileage log indicates that mr gritz traveled big_number miles to work and other miles during date in addition to the dollar_figure in vehicle expenses mr gritz reported on his form 2106-ez he also reported miscellaneous business_expenses of dollar_figure for a cell phone a fax machine and the purchase of a new computer to substantiate these items petitioners submitted only a handwritten income_tax worksheet for mr gritz and a bank statement for the period from february to date mr gritz prepared the worksheet at the time he was preparing petitioners’ tax submission and the information was taken from petitioners’ monthly tax receipt file and banking statements petitioners did not provide any further documentation such as receipts or invoices in support of mr gritz’s purchases and other expenses during mrs gritz was employed as a second grade teacher on her form 2106-ez mrs gritz deducted dollar_figure in unreimbursed employee business_expenses for the purchase of a computer an internet access card and various books manuals and school supplies that petitioners claim were necessary for the performance of her duties as a teacher respondent allowed dollar_figure of the claimed expense deductions as reasonable and disallowed the remainder mrs gritz elected to retain possession of the educational items she purchased rather than seek reimbursement from her employer because she considers it incumbent upon a professional to maintain what she feel s necessary to conduct her profession to substantiate mrs gritz’s claimed deductions petitioners submitted another handwritten income_tax worksheet for mrs gritz and the previously referenced bank statement petitioners did not provide any receipts or invoices related to their purchases discussion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances if the taxpayer introduces credible_evidence and establishes that he substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioners have neither asserted that the burden_of_proof has shifted to respondent nor provided adequate substantiation of the expense deductions claimed on their federal_income_tax return therefore the burden_of_proof remains with petitioners deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering u s pincite this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir see sec_6001 sec_1 a income_tax regs requiring taxpayers to maintain sufficient records to permit verification of deductible expenses i mr gritz’s automobile-related expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business personal expenses however generally are not deductible sec_262 sec_162 allows a deduction for ordinary and necessary traveling expenses paid in the carrying on of a trade_or_business during the taxable_year which may include the cost of operating a passenger_automobile to the extent that it is used in a trade_or_business see 32_tc_947 aff’d per curiam 283_f2d_865 5th cir revproc_93_51 1993_2_cb_593 taxpayers however must maintain records sufficient to substantiate deductions claimed see hradesky v commissioner t c pincite see also sec_1_6001-1 income_tax regs in the case of automobile expenses sec_274 disallows any deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 it is well settled that as a general_rule the expenses of traveling between one’s home and his place of business or employment constitute commuting expenses which are nondeductible personal expenses while the costs associated with travel between work assignments are deductible see 413_us_838 326_us_465 63_tc_129 32_tc_947 see also sec_1_162-2 sec_1_262-1 income_tax regs petitioners have not contended that mr gritz’s residence served as an office as a pilot for sunset mr gritz could be assigned to fly out of any of sunset’s airfields and he was reimbursed for any mileage expenses_incurred on account of his travel between sunset’s airfields petitioners’ claimed mileage expense deduction relates only to the mileage mr gritz incurred while traveling between his residence and the bay area airfield he was flying in or out of that day therefore the mileage for mr gritz’s trips between his residence and sunset’s airfields relates to his commute to and from work and consequently is a personal and nondeductible commuting expense see 50_tc_24 accordingly we find that the expenses mr gritz incurred while driving from petitioners’ residence to sunset’s airfields are personal and nondeductible see keeler v commissioner tcmemo_1992_172 aff’d without published opinion 5_f3d_528 5th cir ii mr gritz’s miscellaneous business_expenses taxpayers must keep adequate_records and their business_expenses must be ordinary and necessary sec_162 sec_6001 as an employee a taxpayer must show that the expenses were in_connection_with_the_performance_of_services as an employee sec_1_162-17 income_tax regs to substantiate mr gritz’s claimed expenses petitioners submitted only a handwritten income_tax worksheet for mr gritz and a bank statement for one month petitioners did not provide any receipts or invoices for the claimed items in addition the entries in the lone bank statement petitioners provided failed to correspond to the expenditures listed in their self-prepared income_tax worksheet mr gritz claimed nonmileage business_expenses of dollar_figure however his income_tax worksheet lists dollar_figure as the nonmileage business_expense total petitioners have offered no explanation for the discrepancy furthermore the amounts included on mr gritz’s worksheet do not actually add up to the total amount listed on the worksheet’s last page petitioners failed to substantiate that any of the claimed expenses were ordinary and necessary expenses directly related to mr gritz’s employment or that they were otherwise deductible because petitioners have not provided the court with evidence sufficient to indicate that any of the remaining claimed expenses were ordinary and necessary expenses directly related to mr gritz’s employment we find that petitioners are not entitled to the claimed deductions see sec_162 sec_262 iii mrs gritz’s business_expenses mrs gritz was employed as a second grade teacher during on form 2106-ez attached to their return petitioners claimed dollar_figure in unreimbursed employee business_expenses related to mrs gritz’s employment the expenses included the purchases of a computer an internet access card and various books manuals and school supplies that petitioners claim were necessary for the performance of mrs gritz’s duties in the notice_of_deficiency respondent allowed dollar_figure of the expenses as reasonable sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business 91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business welch v helvering u s pincite a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business id 82_tc_538 an employee’s trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir aff’g tcmemo_1958_60 generally no deduction will be allowed for personal living or family_expenses sec_262 a taxpayer is entitled to deduct unreimbursed employee business_expenses under sec_162 only to the extent that the taxpayer demonstrates that the taxpayer could not have been reimbursed for the expenses by the taxpayer’s employer 24_tc_21 benson v commissioner tcmemo_2007_113 putnam v commissioner tcmemo_1998_285 in their petition and at trial petitioners contend that mrs gritz consciously elected not to be reimbursed for her expenses because if she were reimbursed the items purchased would belong to the school district petitioners specifically indicated that they found reimbursement to be unappealing because mrs gritz desired to amass a personal library of books and electronic devices when an employee has a right to reimbursement for expenditures related to her status as an employee but fails to claim reimbursement the expenses are not deductible because they are not necessary ie it is not necessary for an employee to remain unreimbursed for expenses to the extent she could have been reimbursed 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 furthermore in order to deduct business_expenses a taxpayer must maintain and keep adequate_records the expenses must be ordinary and necessary and the expenses must be in_connection_with_the_performance_of_services as an employee sec_162 sec_6001 see also sec_1_162-17 income_tax regs petitioners provided neither receipts nor invoices for mrs gritz’s claimed expenses and submitted into evidence only a handwritten income_tax worksheet and one month’s bank statement as support that bank statement fails to correspond to most of the claimed deductions on mrs gritz’s worksheet even though mrs gritz claimed unreimbursed employee business_expenses of dollar_figure the items on the income_tax worksheet total only dollar_figure petitioners have failed to keep adequate_records for mrs gritz’s claimed expense deductions under sec_6001 as their documents fail to show what expenses were actually incurred and whether they were ordinary and necessary the income_tax worksheet lists only the place where and for how much an item was allegedly purchased and not a description of the item or its specific purpose as a result of the above we hold that petitioners are entitled to deduct mrs gritz’s claimed business_expenses only to the extent respondent previously allowed in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
